Name: Commission Regulation (EC) No 1669/2001 of 20 August 2001 amending Article 3 of Regulation (EC) No 1917/2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  information and information processing;  economic analysis;  trade
 Date Published: nan

 Avis juridique important|32001R1669Commission Regulation (EC) No 1669/2001 of 20 August 2001 amending Article 3 of Regulation (EC) No 1917/2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (Text with EEA relevance) Official Journal L 224 , 21/08/2001 P. 0003 - 0003Commission Regulation (EC) No 1669/2001of 20 August 2001amending Article 3 of Regulation (EC) No 1917/2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Members States with non-member countries(1), as last amended by Regulation (EC) No 374/98(2), and in particular Article 21 thereof,Whereas:(1) The use of a threshold for each transaction for external trade statistics may allow appreciable savings in the costs for collecting the information, at the cost of a limited loss of accuracy.(2) Exhaustive coverage of external trade statistics must be assured, particularly in view of their use at macro economic level for drawing up the national accounts and the balances of payments. The use of a statistical threshold must therefore be compensated for by an estimate of the data below the threshold.(3) The amount of the statistical threshold was calculated in such a way as to meet fully the objective of savings in the collection costs, while taking account of price trends and respecting the relevance and accuracy of the statistics published in accordance with the Combined Nomenclature.(4) Other procedures may enable the burden of data collection to be simplified and limited without any effect on quality, for example by using electronic declarations. Application of the statistical threshold must therefore remain optional.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics,HAS ADOPTED THIS REGULATION:Article 1Article 3 of Commission Regulation (EC) No 1917/2000(3) shall be replaced by the following: "Article 31. The statistical threshold referred to in Article 12 of the Basic Regulation shall be fixed, for each type of goods, so that imports or exports exceeding EUR 1000 in value or 1000 kg in net mass shall be collected for the production of external trade statistics.2. Application by the Member States of the threshold referred to in paragraph 1 shall remain optional.3. The data transmitted periodically by the Member States applying a statistical threshold shall be adjusted so that the value of trade situated below the threshold is included in the external trade statistics, at least for total products.In the absence of harmonised provisions adopted by the Commission in accordance with the procedure set out in Article 21 of the Basic Regulation, each Member State shall use the method of adjustment it considers most appropriate.4. Member States applying a statistical threshold shall inform the Commission of the amount of that threshold and the method of adjustment used."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 August 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 118, 25.5.1995, p. 10.(2) OJ L 48, 19.2.1998, p. 6.(3) OJ L 229, 9.9.2000, p. 14.